Exhibit 10.27

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into between Techne
Corporation, a Minnesota corporation (hereinafter “Techne”), and Dr. J. Fernando
Bazan (hereinafter “Employee”) (each may be referred to individually as a
“Party” and collectively as the “Parties”).

RECITALS

Whereas, Techne wishes to employ Employee under the terms and conditions set
forth in this Agreement, and Employee wishes to accept such employment under the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, Techne and Employee agree as follows:

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

1.1) Parties. The Parties to this Agreement are Dr. J. Fernando Bazan
(“Employee”) and Techne Corporation (“Techne”). As used herein, Techne refers to
Techne Corporation and its subsidiaries including Research and Diagnostic
Systems, Inc. (“R&D”), unless specifically provided otherwise. All of the rights
and obligations created by this Agreement may be performed by or enforced by or
against Techne or R&D or other appropriate subsidiary.

1.2) Employment and Term of Employment. Techne hereby employs Employee and
Employee hereby accepts employment as Chief Technical Officer on the terms and
conditions set forth in this Agreement. Employee’s employment hereunder will
commence on August 1, 2013 and continue through July 31, 2016 (hereinafter the
“Term”) unless earlier terminated as provided in Article 4 hereof.

1.3) Duties and Supervision.

A. During the term of his employment, Employee agrees to devote his full
business and professional time, energy, diligence and best efforts to the
business and affairs of Techne, and to perform such services and duties Employee
may from time to time be assigned by Techne, and specifically its Chief
Executive Officer.

B. Employee agrees to be subject to Techne’s control, rules, regulations,
policies and programs. Employee further agrees that he will carry on all
correspondence, publicity and advertising in Techne’s name and he shall not
enter into any contract on behalf of Techne except as expressly authorized by
Techne.

C. Notwithstanding Sections 1.3(A) and 1.3(B), Techne agrees that Employee may
serve as a member of the Board of Directors for for-profit or nonprofit
entities,

 



--------------------------------------------------------------------------------

provided that those entities would not qualify as competitive business under
Employee’s separate “Employee Agreement With Respect To Inventions, Proprietary
Information, and Unfair Competition” previously entered into between Techne and
Employee as of July 30, 2013 and referred to in Section 3.1 below.

ARTICLE 2.

COMPENSATION AND BENEFITS

2.1) Base Salary. During the period of August 1, 2013 through July 31, 2014,
Techne will pay Employee as base compensation for services to be rendered
hereunder an annual base salary of Two Hundred, Fifty Thousand and 00/100
Dollars ($250,000.00), to be paid bi-weekly or in accordance with the usual
payroll practices of Techne. The base annual salary amount will be reviewed and
adjusted by Techne’s Compensation Committee from time to time but no less than
annually in its sole discretion. The base annual salary will be inclusive of all
applicable income, Social Security, and other taxes and charges that are
required by law to be withheld by Techne or that are requested to be withheld by
Employee.

2.2) Incentive Bonus Plan. During each fiscal year (July 1 – June 30) of the
Term of Employee’s employment, Employee shall be eligible to earn a potential
cash bonus of up to twenty-five percent (25%) of his base salary and up to
fifteen thousand (15,000) Techne stock options, based on achievement of targets
to be established annually by Techne’s Board of Directors or Compensation
Committee and subject to determination and approval by the Techne Board of
Directors (hereinafter referred to as the “Incentive Bonus Plan”). After receipt
of Techne’s final audit report of the applicable fiscal year, Techne’s
Compensation Committee will determine and certify in writing the degree to which
the annual targets have been achieved and calculate Employee’s cash and equity
bonus (if any). If earned, any such cash bonus will be paid and any such option
will be granted as soon as administratively practicable thereafter, but in no
event later than would be permitted under the short-term deferral period defined
by Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). If earned, such options would vest annually in one-quarter
increments beginning on the grant date. Any options granted under the Incentive
Bonus Plan will be non-qualified options, at an exercise price equal to the fair
market value of Techne common stock on the date of grant, and will have a
seven-year term.

2.3) Techne Stock Options. In addition to any Techne stock options Employee
earns pursuant to the Incentive Bonus Plan, following commencement of employment
under Section 1.2 of this Agreement, Techne will grant Employee a time-vested
stock option to purchase an aggregate of ten thousand (10,000) shares of Techne
common stock, with a seven-year term and a three-year vesting schedule. This
equity grant award shall be in substantially the form attached as Exhibit A to
this Agreement.

2.4) Miscellaneous Benefits. Techne will provide Employee the following
additional benefits:

A. Reimbursement in accordance with Techne’s standard reimbursement policies in
effect from time to time for ordinary, necessary and reasonable out-of-pocket
business expenses incurred by Employee in performing his duties for Techne so
long as properly substantiated.

 

2



--------------------------------------------------------------------------------

B. Paid vacation of three (3) weeks per calendar year, prorated for partial
years of service, to be taken at such times as selected by Employee and as
approved by the Chief Executive Officer or his designee. Carryover, forfeiture
or payout of unused vacation time from period to period or upon termination of
employment shall be in accordance with Techne’s policies that may be in effect
from time to time.

2.5) Other Employee Compensation and Benefits. In addition to the compensation
and benefits provided to Employee in Sections 2.1 through 2.4 hereof, Employee
will be entitled to participate in other employee compensation and benefit plans
from time to time established by Techne and made available generally to all
employees to the extent that Employee’s age, tenure and title make him eligible
to receive those benefits. Employee will participate in such compensation and
benefit plans on an appropriate and comparable basis determined by the Board of
Directors by reference to all other employees eligible for participation. With
regard to all insured benefits to be provided to Employee, benefits shall be
subject to due application by Employee. Techne has no obligation to pay insured
benefits directly and such benefits are payable to Employee only by the insurers
in accordance with their policies. Nothing in this Agreement is intended to or
shall in any way restrict Techne’s right to amend, modify or terminate any of
its benefits or benefit plans during the term of Employee’s employment. Employee
shall not be reimbursed for unused personal days or sick days upon his
termination from employment regardless of the reason, whether voluntary or
involuntary.

ARTICLE 3.

INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION

3.1) Prior Agreement. Neither the execution of this Agreement nor any provision
in it shall be interpreted as rescinding or revoking the “Employee Agreement
With Respect To Inventions, Proprietary Information, and Unfair Competition”
previously entered into between Techne and Employee as of July 30, 2013 (the
“Prior Inventions, Proprietary Information, and Unfair Competition Agreement”).
Techne and Employee hereby agree that the terms and conditions of such Prior
Inventions, Proprietary Information, and Unfair Competition Agreement shall
continue in full force and effect and shall apply to all businesses of Techne,
including not only business conducted by Techne but also to business conducted
through Techne or any subsidiary or venture of Techne now existing or hereafter
created. The termination of this Agreement or Employee’s employment shall not
terminate Employee’s obligations under the Prior Inventions, Proprietary
Information, and Unfair Competition Agreement, the terms and conditions of which
shall survive termination of this Agreement and termination of Employee’s
employment for any reason, whether voluntary or involuntary.

 

3



--------------------------------------------------------------------------------

ARTICLE 4.

TERMINATION

4.1) Events of Termination. Notwithstanding any other provision of this
Agreement to the contrary or appearing to be to the contrary, Employee’s
employment may be terminated as follows:

A. By mutual written agreement of the parties;

B. Upon Employee’s death;

C. Upon Employee’s inability to perform the essential functions of his position
due to physical or mental disability, with or without reasonable accommodation,
as determined in the good faith judgment of the Techne Board of Directors, and
such inability continues for a period of ninety (90) calendar days or as may
otherwise be required by applicable law. Nothing in this Section 4.1(C) shall
limit the right of either Party to terminate Employee’s employment under one of
the other sections of this Section 4.1;

D. Upon written notice to the other Party;

E. Upon the insolvency or bankruptcy of Techne;

F. In the event of a Change in Control, as set forth in Section 5.1, provided
that the severance provisions of Section 5.1 of this Agreement are met;

G. Techne shall have the right to terminate Employee’s employment immediately
for “Cause.” For purposes of this Agreement, “Cause” shall include, but not be
limited to, the following:

i. Habitual neglect of, or the willful or material failure to perform the duties
of employment hereunder, as determined in good faith by the Board of Directors
of Techne and/or its designee;

ii. Embezzlement or any act of fraud;

iii. Commission of acts that can be charged as a felony, whether or not
committed during the term hereof or in the course of employment hereunder;

iv. Dishonesty in dealing between Employee and Techne or between Employee and
other employees of Techne;

v. Use of or dependence on any controlled substance without a prescription, or
any illegal or narcotic drug; or use of alcohol in a manner, regardless of time
or place, which either adversely affects Employee’s job performance or otherwise
reflects negatively on Techne or Employee;

vi. Habitual absenteeism; or

vii. Willfully acting in a manner materially adverse to the best interests of
Techne.

 

4



--------------------------------------------------------------------------------

4.2) Return of Property. At such time that Employee’s employment with Techne
ends (the “Termination Date”) or at such earlier time as Techne may notify
Employee, Employee will immediately cease doing business upon Techne’s premises
and will immediately deliver to Techne all of its property and all property to
be held by Techne in his possession or control, including, but not limited to,
all work in progress, data, equipment, originals and copies of documents and
software, customer and supplier information and lists, financial information,
and all other materials. In addition, if Employee has used any personal
computer, server, or email system (including, but not limited to, computers,
Blackberries, PDA’s, cell phones, Smart Phones, iPhones, iPads, etc.) to
receive, store, review, prepare or transmit any Techne information, including
but not limited to Confidential Information (as defined below), Employee agrees
to provide Techne with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such information from those
systems. Employee also agrees to certify, within ten (10) days after the
Termination Date, in writing to Techne that he has complied with his obligation
to return Techne property.

A. For purposes of this Agreement, “Confidential Information” means information
which is not generally known and which Techne holds in confidence, including,
without limitation, the following: all information and data developed or
acquired by Employee in the course of employment with Techne; data or
conclusions or opinions formed by Employee in the course of employment; policies
and procedures; manuals; trade secrets; methods, procedures, or techniques
pertaining to the business of Techne or any customer of Techne; specifications
for products or services; systems; price lists; marketing plans; sales or
service analyses; financial information; customer names or other information;
vendor names or other information; employee names or other information; research
and development data; diagrams; drawings; media; notes, memoranda, notebooks,
and all other records or documents that are handled, seen, or used by Employee
in the course of employment.

B. Notwithstanding anything to the contrary, “Confidential Information” does not
include any information that is (i) in the public domain or enters the public
domain through no violation of obligations Employee owes to Techne;
(ii) disclosed to Employee other than as a result of Employee’s capacity as an
employee of Techne by a third-party not subject to maintain the information in
confidence; or (iii) already known by Employee other than as a result of
Employee’s past relationship with Techne (or its predecessors) and is evidenced
by written documentation existing prior to such disclosure. Specific technical
and business information shall not be deemed to be within the preceding
exceptions merely because it is embraced by more general technical or business
information within such exceptions, nor shall a combination of features be
deemed to be within such exceptions merely because the individual features are
within such exceptions.

 

5



--------------------------------------------------------------------------------

ARTICLE 5.

TERMINATION BENEFITS

5.1) Termination Benefits. In the event Employee’s employment is terminated by
Techne as a result of a “Change in Control” of Techne and Employee has less than
twelve (12) months before the expiration of the Term of this Agreement, Employee
will be paid an amount equal to one (1) year of his then-current base annual
salary (but not any incentive bonus) (hereinafter the “CIC Severance Payment”);
provided, however, that Employee will be entitled to the CIC Severance Payment
set forth in this Section 5.1 only if he executes and does not rescind a release
agreement in a form supplied by Techne, which will include, but not be limited
to, a comprehensive release of claims against Techne and all related parties, in
their official and individual capacities. For purposes of this Section 5.1,
“Change in Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the events in subsections
A through C below. For purposes of this definition, a person, entity or group
shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person, entity or group directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

A. Any person, entity or group becomes the Owner, directly or indirectly, of
securities of Techne representing more than fifty percent (50%) of the combined
voting power of Techne’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of Techne by an investor, any affiliate thereof or any other
person, entity or group from Techne in a transaction or series of related
transactions the primary purpose of which is to obtain financing for Techne
through the issuance of equity securities or (B) solely because the level of
Ownership held by any person, entity or group (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by Techne reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by Techne, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

B. There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) Techne and, immediately after the consummation of such
merger, consolidation or similar transaction, the stockholders of Techne
immediately prior thereto do not Own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of
Techne immediately prior to such transaction; or

 

6



--------------------------------------------------------------------------------

C. There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the total gross value of the consolidated assets of
Techne and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of Techne and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of Techne in substantially the same proportions as their
Ownership of the outstanding voting securities of Techne immediately prior to
such sale, lease, license or other disposition (for purposes of this
Section 5.1(C), “gross value” means the value of the assets of Techne or the
value of the assets being disposed of, as the case may be, determined without
regard to any liabilities associated with such assets).

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of Techne. To the extent required, the determination of
whether a Change in Control has occurred shall be made in accordance with Code
Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

5.2) Timing of CIC Severance Payment. Any CIC Severance Payment pursuant to
Section 5.1 will be paid to Employee monthly over the course of a one-year
period beginning after expiration of any applicable rescission periods set forth
in the required release agreement; provided, however, that notwithstanding
anything in this Agreement to the contrary, if the CIC Severance Payment
described in Section 5.1 is subject to the requirements of Code Section 409A and
Techne determines that Employee is a “specified employee” as defined in Code
Section 409A as of the date of Employee’s termination of employment, such
payments will not be paid or commence earlier than the first day of the seventh
month following the date of Employee’s termination of employment and on such
date any amounts that would have been paid during the first six months following
the termination but for operation of this proviso will be paid in one lump sum
with the remaining payments made monthly over the remainder of the specified
one-year period. In addition, all payments made to Employee pursuant to
Section 5.1 will be reduced by amounts (A) required to be withheld in accordance
with federal, state and local laws and regulations in effect at the time of
payment, or (B) owed to Techne by Employee for any amounts advanced, loaned or
misappropriated. Such offset will be made in the manner permitted by and will be
subject to the limitations of all applicable laws, including but not limited to
Code Section 409A, and the regulations, notices and other guidance of general
applicability issued thereunder.

5.3 No Other Payments. Except as provided in Section 5.1, including but not
limited to if Employee is terminated with Cause or voluntarily terminates his
employment at any time, Employee will not be entitled to any compensation or
benefits other than that which was due to him as of the date of termination,
regardless of any claim by Employee for compensation, salary, bonus, severance
benefits or other payments.

5.4 Board Resignation. If at the time of any termination of Employee’s
employment with Techne, Employee is a member of Techne’s Board of Directors,
Employee agrees to immediately submit his resignation from Techne’s Board of
Directors effective upon such termination of employment unless otherwise
determined by Techne’s Board of Directors in its sole discretion.

 

7



--------------------------------------------------------------------------------

ARTICLE 6.

ARBITRATION

6.1) Arbitration. Any dispute arising out of or relating to (i) this Agreement
or the alleged breach of it, or the making of this Agreement, including claims
of fraud in the inducement, or (ii) Employee’s application or candidacy for
employment, employment and/or termination of employment with Techne including,
but not limited to, any and all disputes, claims or controversies relating to
discrimination, harassment, retaliation, wrongful discharge, and any and all
other claims of any type under any federal or state constitution or any federal,
state, or local statutory or common law shall be discussed between the disputing
Parties in a good faith effort to arrive at a mutual settlement of any such
controversy. If, notwithstanding, such dispute cannot be resolved, such dispute
shall be settled by binding arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years. If the
Parties cannot agree on an arbitrator within 20 days, any Party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement, but without submission of the dispute to such Association. Limited
civil discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing Party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the Parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota. This agreement to
arbitrate does not include worker’s compensation claims, claims for unemployment
compensation, or any injunctive or other relief to which the Techne may be
entitled in accordance with the Prior Inventions, Proprietary Information, and
Unfair Competition Agreement referred to in Section 4.1 herein.

ARTICLE 7.

MISCELLANEOUS PROVISIONS

7.1 Modifications. Except as provided in Section 3.1 above, this Agreement
supersedes all prior agreements and understandings between the Parties relating
to the employment of Employee by Techne and it may not be changed or terminated
orally. No modification, termination, or attempted waiver of any of the
provisions of this Agreement will be valid unless in writing signed by the Party
against whom the same is sought to be enforced.

 

8



--------------------------------------------------------------------------------

7.2) Binding Effect. The breach by Techne of any other agreement or instrument
between Techne and Employee will not excuse or waive Employee’s performance
under, or compliance with, this Agreement.

7.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of law principles that would require the application of any other law.

7.4 Successors and Assigns. This Agreement is personal to Employee and Employee
may not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person. This Agreement may be
assigned by Techne. This Agreement is binding on any successors or assigns of
Techne.

7.5 Captions. The captions set forth in this Agreement are for convenience only
and shall not be considered as part of this Agreement or as in any way limiting
or amplifying the terms and conditions hereof.

7.6 No Conflicting Obligations. Employee represents and warrants to Techne that
he is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by him of his obligations hereunder. If Employee possesses any
information that he knows or should know is considered by any third party, such
as a former employer of Employee’s to be confidential, trade secret, or
otherwise proprietary, Employee shall not disclose such information to Techne or
use such information to benefit Techne in any way.

7.7 Waivers. The failure of any Party to require the performance or satisfaction
of any term or obligation of this Agreement, or the waiver by any Party of any
breach of this Agreement, will not prevent subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.

7.8 Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, Techne and Employee agree
that part should modified by the court to make it enforceable to the maximum
extent possible. If the part cannot be modified, then that part may be severed
and the other parts of this Agreement shall remain enforceable.

7.9 Code Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, the Parties to this Agreement intend that this Agreement will
satisfy the applicable requirements, if any, of Code Section 409A in a manner
that will preclude the imposition of additional taxes and interest imposed under
Code Section 409A. The Parties agree that this Agreement will be amended (as
determined by Techne in its sole discretion) to the extent necessary to comply
with Code Section 409A, as amended from time to time, and the notices and other
guidance of general applicability issued thereunder. Further, if any of the
payments described in this Agreement are subject to the requirements of Code
Section 409A and Techne determines that Employee is a “specified employee” as
defined in Code Section 409A as of the date of Employee’s termination of
employment (which will have the same meaning as

 

9



--------------------------------------------------------------------------------

“separation from service” as defined in Code Section 409A), all or a portion of
such payments will not be paid or commence earlier than the first day of the
seventh month following the date of Employee’s termination of employment, but
only to the extent such delay is required for compliance with Code Section 409A.

7.10 Notices. All notices given or made pursuant to this Agreement shall be in
writing and shall be deemed effectively given, delivered and received (A) upon
personal delivery to the Party to be notified; (B) when sent by facsimile if
sent during normal business hours of the recipient, and if not sent during
normal business hours then on the next business day; (C) five (5) calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (D) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their addresses set forth below, or to such
facsimile numbers, or addresses as subsequently modified by written notice given
in accordance with this Section:

 

(a) If to Techne:

      Techne Corporation    Attention: Chair, Board of Directors    614 McKinley
Place Northeast    Minneapolis, MN 55413

(b) If to the Employee:

      Dr. J. Fernando Bazan    924 4th Street North    Stillwater, MN 55082

7.11 Construction. The Parties agree that the terms and provisions of this
Agreement embody their mutual intent, each Party has had the opportunity to
negotiate its provisions and contribute to its drafting, and therefore, it is
not to be construed more liberally in favor of, or more strictly against, any
Party hereto.

7.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Electronically transmitted (e.g., by facsimile or pdf) signed copies
of this Agreement shall be deemed to be original signed versions of this
Agreement.

7.13 Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Employee
and the Techne (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and, but for this Section 7.13,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the

 

10



--------------------------------------------------------------------------------

applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the Employee’s receipt on an after-tax basis, of the
greatest amount of economic benefits under this Agreement, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless the Employee and Techne otherwise agree in writing, any
determination required under this Section 7.13 shall be made in writing by
Techne’s independent public accountants (the “Accountants”), whose reasonable
determination shall be conclusive and binding upon Employee and Techne for all
purposes. For purposes of making the calculations required by this Section 7.13,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Sections 280G and 4999 of the Code. Employee
and Techne shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 7.13.

(Signatures follow on the next page(s).)

 

11



--------------------------------------------------------------------------------

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

TECHNE CORPORATION

 

By 

 

Charles R. Kummeth

     

August 23, 2013

 

Its Chief Executive Officer

     

Date

EMPLOYEE

     

J. Fernando Bazan

     

August 23, 2013

Dr. J. Fernando Bazan

     

Date

Signature Page to Employment Agreement

 

12